Citation Nr: 0026412	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  98-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial rating of 30 percent for 
residuals of a laceration of the left knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from September 1993 
to September 1997.

This matter arises from a March 1998 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for a residuals of a 
left knee laceration and assigned a 10 percent evaluation, 
effective September 9, 1997.  This appeal to the Board of 
Veterans' Appeals (Board) ensued.  An April 1999 rating 
decision assigned a 20 percent evaluation for the left knee 
disorder, also effective September 9, 1997.

The Board remanded the case to the RO in December 1999.  
While the case was on remand, the RO entered a decision in 
May 2000 assigning a 30 percent evaluation for a left knee 
disorder, effective September 9, 1997.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that original awards are 
not to be construed as claims for increased ratings.


FINDING OF FACT

Residuals of a laceration of the left knee are manifested 
primarily by marked crepitus, mild effusion, mild sensory 
deficit emanating from the knee, and limitation of motion of 
the knee in flexion to 100 degrees; the knee has full 
extension, and the joint is stable; there is no ankylosis of 
the knee.  


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a 
laceration of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran sustained 
injury to the left knee in March 1995 when he jumped from a 
forklift which had skidded out of control.  Clinical 
inspection revealed a deep laceration directly over the left 
patella.  The laceration was sutured.  X-ray examination 
showed no gross bony deformity.  Treatment entries, dated in 
April 1995, reflect that the veteran complained of pain and 
grinding of the left knee, as well as decreased sensation of 
the left leg and heel.  On physical examination in early 
April 1995, the left knee exhibited 90 degrees of flexion.  
There was no collateral ligament laxity.  On physical 
examination in late April 1995, the left knee had no 
effusion, but soft tissue swelling was noted below the knee 
cap.  No erythema was detected.  The veteran had full, active 
range of motion of the left knee.  There was no collateral 
ligament laxity, and the anterior drawer sign was negative.  
Patellar grinding was elicited with range of motion.  He had 
diminished sensation to light touch over the entire leg and 
heel.  

At a December 1997 VA orthopedic examination, the veteran 
reported that he had intermittent knee pain, with increased 
severity on prolonged squatting.  On examination, he 
ambulated with a relatively normal and symmetric gait on both 
legs.  There was full left knee range of motion from 0 to 140 
degrees and there was no joint effusion.  There was mild 
tenderness over the tibial tubercle and the distal quadriceps 
tendon.  There was minimal laxity to varus stress with no 
laxity to valgus stress, and good anterior cruciate 
stability.  The veteran did have some pain and difficulty in 
attempting to squat and stand up again from the squatting 
position.  The impression was chronic residual pain secondary 
to patellar trauma.  The examiner concluded that no other 
significant disability was found at the present time, but 
that it was clearly possible that, during episodes of flare-
up, the veteran's disability might be increased as a result 
of further incapacity from pain.  Results from x-ray 
examination of the left knee were negative for any 
significant abnormalities.

The veteran received treatment from a private physical 
therapy provider from August 1998 to September 1998.  There 
were complaints of pain and swelling of the left knee.  At an 
appointment on August 11, 1998, clinical inspection of the 
left knee showed point tenderness of the left lateral 
meniscus.  There was moderate swelling at the 
inferior/superior joint line.  At an appointment on September 
1, 1998, the veteran related that he had tripped and fallen.  
He noted that his ability to walk was limited and that he had 
increased swelling about the left knee.  Clinical inspection 
showed that he had limping gait.  There was moderate swelling 
of the left popliteal fossa.

Of record are two statements from a VA nurse practitioner.  
On August 6, 1998, it was noted that the veteran should avoid 
climbing, heavy lifting, and prolonged walking/standing until 
further notice.  On September 2, 1998, it was stated that the 
veteran was unable to work and was to be reevaluated in about 
four weeks.

VA outpatient reports, dated during 1998, reflect the 
veteran's treatment for complaints of left knee pain.  On 
July 14, 1998, it was found that the veteran had limping 
gait.  The left knee exhibited no effusion, warmth or 
swelling.  Tenderness was noted over the medial and lateral 
aspects of the knee.  No ligamentous laxity was detected.  
There was pain with pressure in the medial aspect of the 
knee.  Decreased sensation to pin prick was noted on the 
medial and lateral aspects of the left lower leg and foot and 
across the tops of the left toes.  The assessment was left 
knee pain; possible meniscal injury.  On October 6, 1998, 
clinical inspection showed that the left knee had full range 
of motion.  Strength was 4-5/5.  There was no joint effusion, 
warmth or tenderness.  The drawer sign was negative; 
McMurray's sign was positive.  The assessment was persistent 
left knee pain and swelling, status post injury.  

A report from a private medical provider reflects that 
magnetic resonance imaging of the veteran's left knee was 
performed in September 1998.  No meniscal or ligament tear 
was found.

At a VA orthopedic examination in March 1999, the veteran 
continued to report intermittent pain in the left knee along 
with a sense of fullness and swelling.  It was found that he 
walked with a slight antalgic gait which he attributed to 
left knee discomfort.  Examination revealed full active range 
of motion of motion of the left knee.  There were no 
restrictions to passive range of motion.  Flexion was to 150 
degrees and extension was to 0 degrees.  There were 
sensations consistent with paresthesias and dysesthesias 
during left lower extremity hip flexion with full knee 
extension and the ankle being passively dorsiflexed.  
Paresthesias were running from the popliteal space down to 
the mid calf.  There was no obvious effusion of the knees 
observed or palpated.  The examiner noted that, with flare-
ups, the veteran might have decreased range of motion, but 
this could not be quantified further without examining the 
veteran at that time.  The examiner further stated that 
recent MRI, EMG and manual examinations were consistent with 
peri-incisional superficial nerve dysfunction.  The 
impression was that the veteran had left lateral patella 
decrease of additional sensation consistent with a 
posttraumatic residual.  

VA outpatient reports, dated from December 1998 to April 
1999, reflect that the veteran was treated for complaints of 
left knee pain.  On examination on December 4, 1998, range of 
motion of the left knee was good.  Patellar crepitus was 
elicited.  There was diminished sensation in the superior 
peroneal and deep peroneal distributions of the left lower 
extremity.  An April 7, 1999 treatment entry indicates that 
the veteran was to be provided with a TENS unit for chronic 
left knee pain.  

A VA orthopedic examination was performed in May 2000.  The 
veteran reported that he had experienced some numbness of the 
left leg and foot since the left knee injury during service.  
He complained of increasing pain of the left knee.  He 
reported episodes of grinding and locking of the left knee.  
He remarked that he wore a knee brace.  

It was found that the veteran ambulated without a limp.  He 
got on and off the examining table with relative ease.  
Clinical inspection of the left knee showed mild effusion.  
There was rather marked crepitus palpable on motion of the 
knee.  He had good knee stability.  Flexion of the knee was 
to 100 degrees; he was able to fully extend the knee.  There 
was hypoesthesia of the left lower extremity from the level 
of the malleolus distal over the lateral border of the foot 
and over the dorsum of the foot.  Extensor strength was 
symmetrical at 5/5.  The patellar and Achilles reflexes were 
present and symmetrical.  The diagnosis was degenerative 
joint disease of the left knee with resolving peroneal nerve 
injury to the left lower extremity from penetrating injury.  

The examiner commented that the veteran worked as a network 
engineer.  He did not do any heavy lifting.  He had never 
lost time from work as a result of his condition.  Even 
flare-ups had not caused him to lose time from work.  It was 
observed that, of course, flare-ups resulted in some degree 
of functional loss that could not be quantified on the day of 
the examination since the veteran was not then having a 
flare-up.  However, painful symptoms required him to expend 
extra energy in completing tasks, and hence would lead to 
early fatigue, weakened movements and, ultimately, to a loss 
of coordination.  

In statements in support of the claim for increased 
disability of the left knee, the veteran reported that he 
experienced knee instability, after the knee became tired 
with use.  He related examples of functional loss from left 
knee disability.  In this regard, he noted that he walking 
less than half a block caused knee pain and instability.  He 
pointed out that he had great difficulty squatting and 
required assistance in returning to a standing position.  He 
noted that he worked as a PC/LAN technician, a job which 
required walking, standing, and squatting, as well as 
climbing ladders to string wiring through ceilings.  He 
stated that knee pain hindered him in performing these tasks 
at his work site. 

II.  Legal Analysis

The Court has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

A 30 percent rating is warranted for severe knee impairment 
involving recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  This is the 
highest rating provided by this diagnostic code.  

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  A 40 percent rating is 
warranted for ankylosis of the knee, in flexion between 10 
degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (1999).  

A 30 percent rating is warranted for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. Part 4, Code 5260 (1999).  
This is the highest rating provided by this diagnostic code.

A 30 percent rating is warranted for limitation of extension 
of the leg to 20 degrees.  A 40 percent rating is warranted 
for limitation of extension of the leg to 30 degrees.  38 
C.F.R. Part 4, Code 5261 (1999).

Range of motion of the knee is from zero degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (1999). 

A review of the record discloses that the veteran's left knee 
has remained symptomatic over the years since he sustained 
the laceration in March 1995.  Examiners have detected 
crepitus or grinding of the left knee, and on some occasions, 
the veteran has displayed a limp.  Mild effusion is also 
present.  Additionally, left knee pain is significant, and VA 
has provided a TENS unit to alleviate that pain.  However, at 
the same time, there are no objective findings of any 
significant joint instability.  At the most recent rating 
examination in May 2000, the veteran had full extension of 
the knee and no more than slight limitation of flexion.  He 
also has some minimal sensory deficit emanating from the 
knee.  The currently assigned 30 percent rating contemplates 
symptoms of severe knee impairment.  

In order to entitled to assignment of a 40 percent rating, 
there must be evidence of ankylosis or fixation of the knee 
joint, in flexion between 10 degrees and 20 degrees, or 
limitation of extension of the leg to 30 degrees.  The record 
shows that the veteran has neither ankylosis nor limitation 
of extension of the leg.  Thus, a  rating greater than 30 
percent may not be assigned under potentially applicable 
rating codes.  

In addition, evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, excess fatigability, 
incoordination or pain, pursuant to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999), and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

The Board accepts as credible the veteran's assertion that he 
experiences left knee pain and that left knee pain produces 
functional limitations.  However, recent examinations did not 
demonstrate any significant weakened movement, excess 
fatigability or incoordination of the left knee.  In any 
event, during the current appeal period, the RO twice raised 
the veteran's evaluation for a left knee disorder, in view of 
assessments by VA physicians that flare-ups of knee symptoms 
might be accompanied by greater functional loss than 
demonstrated at the time of rating examinations.  Having 
reviewed the record, the Board concludes that disability from 
functional loss due to pain, weakness, fatigability or 
incoordination is not equivalent to ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, or to limitation 
of extension of the knee to 30 degrees, for which a 40 
percent rating is warranted.  Here, an increased evaluation, 
based on functional loss alone, is not warranted.  DeLuca, 
supra.  

The Board has also considered the applicability of two VA 
General Counsel opinions, VAOGCPREC 23-97 (July 1, 1997), and 
VAOGCPREC 9-98 (August 14, 1998) to the question of 
assignment of a separate rating for arthritis of the left 
knee with painful motion.  A separate compensable rating for 
arthritis of the knee cannot be justified under these 
opinions because there has been no x-ray confirmation of the 
existence of arthritis.  The most recent left knee x-ray in 
December 1997 was negative for arthritis.  Further, the 
current 30 percent rating for the left knee disorder assigned 
by the RO could not be justified if it were based on knee 
pathology other than painful motion of the knee.  If 
arthritis existed, and painful motion attributable to it were 
separately evaluated, the individual ratings for knee 
impairment would be 20 percent for the effusion, laxity, 
crepitus and sensory deficit and 10 percent for arthritis 
with painful motion.  The combined rating would equal 30 
percent, which is equal to the rating already in effect for 
left knee impairment.

The Board has reviewed the entire evidence of record and 
finds that the 30 percent rating assigned by the RO for 
residuals of a laceration of the left knee, from September 9, 
1997, reflects the most disabling this disorder has been 
since the beginning of the appeal period.  Thus, the Board 
concludes that a staged rating for residuals of a laceration 
of the left knee is not warranted.  Fenderson, supra.  
Further, as to issue of an increased evaluation for the 
veteran's left knee disorder, the Board determines that there 
is not an approximate balance of positive and negative 
evidence so as to warrant application of the doctrine of the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Entitlement to an initial rating in excess of 30 percent for 
residuals of a laceration of the left knee is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

 

